585 So.2d 318 (1991)
Michael McKINNEY, Appellant,
v.
STATE of Florida, Appellee.
No. 89-02666.
District Court of Appeal of Florida, Second District.
July 24, 1991.
*319 Julianne M. Holt, Tampa, for appellant.
Robert A. Butterworth, Atty. Gen., Tallahassee, and Katherine B. Johnson, Asst. Atty. Gen., Miami, for appellee.
PER CURIAM.
We affirm appellant's sentence for attempted robbery with a firearm. We reverse his sentence for attempted first-degree murder with a firearm, and remand for resentencing. Because this conviction was reclassified to a life felony pursuant to section 775.087, Florida Statutes (1989), the trial court could not also sentence appellant as a habitual violent felony offender pursuant to section 775.084, Florida Statutes (1989). Walker v. State, 580 So.2d 281 (Fla. 4th DCA 1991); Johnson v. State, 568 So.2d 519 (Fla. 1st DCA 1990). Appellant's remaining point is without merit. Newman v. State, 575 So.2d 724 (Fla. 2d DCA 1991).
Affirmed in part, reversed in part, and remanded for resentencing.
SCHEB, A.C.J., and RYDER and PATTERSON, JJ., concur.